       Case 3:19-cv-01586-MO    Document 26   Filed 08/28/19   Page 1 of 19



1    SULLIVAN & WORCESTER LLP
     Peter R. Ginsberg (Bar No. 1831221)
2    prginsberg@sullivanlaw.com
     Mitchell C. Stein (Bar No. 2250546) (admitted pro hac vice)
3    mstein@sullivanlaw.com
     1633 Broadway
4    New York, NY 10019
     Tel: 212.660.3000
5    Fax: 212.660.3001
6    Nathaniel R.B. Koslof (Bar No. 691096) (admitted pro hac vice)
     nkoslof@sullivanlaw.com
7    One Post Office Square
     Boston, MA 02109
8    Tel.: 617.338.2800
     Fax.: 713.338.2880
9
     DUCKOR SPRADLING METZGER AND WYNNE
10   Scott L. Metzger (Bar No. 89718)
     metzger@dsmwlaw.com
11   3043 4th Avenue
     San Diego, CA 92103
12   Tel.: 619.209.3000
     Fax: 619.209.3043
13
     William Patrick Keith (Bar No. 270587)
14   keith@dsmw.com
     101 W. Broadway, Suite 1700
15   San Diego, CA 92101
     Tel.: 619.209.3000
16   Fax: 619.209.3042
17   Attorneys for Plaintiff Kawhi Leonard
18
                         UNITED STATED DISTRICT COURT
19                     SOUTHERN DISTRICT OF CALIFORNIA
20

21
     KAWHI LEONARD,                             Case No. 3:19-cv-01035-BAS-BGS
22
                   Plaintiff,                   PLAINTIFF’S ANSWER TO
23                                              DEFENDANT’S COUNTERCLAIMS
           v.
24
     NIKE, INC.,
25
                   Defendant.
26

27

28
                                                                 Case No. 3:19-cv-01035-BAS-BGS
                                                     PLAINTIFF’S OPPOSITION TO DEFENDANT’S
                                                                 MOTION TO TRANSFER VENUE
         Case 3:19-cv-01586-MO              Document 26          Filed 08/28/19        Page 2 of 19



1          PLAINTIFF’S ANSWER TO DEFENDANT’S COUNTERCLAIMS
2             Plaintiff Kawhi Leonard (“Plaintiff” or “Leonard”) hereby submits this
3
     answer (the “Answer”) to the counterclaims asserted by Defendant Nike, Inc.
4

5    (“Defendant” or “Nike”) in Defendant’s Answer and Counterclaim to Complaint

6    for Declaratory Relief dated July 17, 2019 (the “Counterclaims”) [Dkt. No. 16].
7
              1.       Plaintiff denies each allegation in Paragraph 1 of the Counterclaims.
8

9             2.       Plaintiff denies each allegation in Paragraph 2 of the Counterclaims.
10            3.       Paragraph 3 of the Counterclaims contains a summary of
11
     Defendant’s counterclaims to which no response is required. To the extent
12

13   Paragraph 3 makes factual allegations, Plaintiff denies each such allegation.
14
              4.       The Nike Agreement1 is a written document that speaks for itself.
15
     Plaintiff refers to the Nike Agreement for its contents. To the extent a response
16

17   is required, Plaintiff denies each allegation in Paragraph 4 of the Counterclaims,
18
     except admits that the Nike Agreement, as extended, was in effect from October
19
     2011 through September 2018.
20

21            5.       Plaintiff denies each allegation in Paragraph 5 of the Counterclaims,
22
     except admits that Defendant obtained copyright registration no. VA0002097900.
23
              6.       The Nike Agreement is a written document that speaks for itself.
24

25   Plaintiff refers to the Nike Agreement for its contents. To the extent a response
26

27
     1
      All capitalized terms used herein but not otherwise defined shall have the meaning ascribed to them in Plaintiff’s
28   Complaint for Declaratory Relief, dated June 3, 2019 (the2“Complaint”) [Dkt. No. 1].


                                                                                      Case No. 3:19-cv-01035-BAS-BGS
                                                                              PLAINTIFF’S ANSWER TO DEFENDANT’S
                                                                                                    COUNTERCLAIMS
       Case 3:19-cv-01586-MO     Document 26        Filed 08/28/19   Page 3 of 19



1    is required, Plaintiff denies each allegation in Paragraph 6 of the Counterclaims,
2
     except admits that he signed the Nike Agreement.
3

4          7.     The article originally entitled “Kawhi Leonard Says ‘The Claw’

5    Logo Was His Idea” is a written document that speaks for itself. To the extent a
6
     response is required, Plaintiff denies each allegation in Paragraph 7 of the
7

8    Counterclaims.
9          8.     Plaintiff denies each allegation in Paragraph 8 of the Counterclaims.
10
           9.     Plaintiff denies each allegation in Paragraph 9 of the Counterclaims.
11

12         10.    Plaintiff avers that Paragraph 10 contains legal arguments to which
13
     no response is required. To the extent Paragraph 10 makes factual allegations,
14
     Plaintiff denies each allegation in Paragraph 10 of the Counterclaims, except
15

16   admits Defendant has alleged certain counterclaims against Plaintiff, which are
17
     identified in Defendant’s Counterclaims.
18
                                          PARTIES
19
           11.    Plaintiff admits upon information and belief the allegations in
20

21   Paragraph 11 of the Counterclaims.
22
           12.    Plaintiff avers that Paragraph 12 of the Counterclaims asserts a
23
     legal conclusion to which no response is required.
24

25                           JURISDICTION AND VENUE

26         13.    Plaintiff avers that Paragraph 13 of the Counterclaims asserts a legal
27
     conclusion to which no response is required.
28
                                                3

                                                                     Case No. 3:19-cv-01035-BAS-BGS
                                                             PLAINTIFF’S ANSWER TO DEFENDANT’S
                                                                                   COUNTERCLAIMS
       Case 3:19-cv-01586-MO     Document 26       Filed 08/28/19   Page 4 of 19



1          14.    Plaintiff avers that Paragraph 14 of the Counterclaims asserts a legal
2
     conclusion to which no response is required.
3

4          15.    Plaintiff avers that Paragraph 15 of the Counterclaims asserts a legal

5    conclusion to which no response is required. To the extent a response is
6
     required, Plaintiff denies each allegation in Paragraph 15 of the Counterclaims.
7

8          16.    Plaintiff avers that Paragraph 16 of the Counterclaims asserts a legal
9    conclusion to which no response is required.
10
           17.    Plaintiff avers that Paragraph 17 of the Counterclaims asserts a legal
11

12   conclusion to which no response is required. To the extent a response is
13
     required, Plaintiff denies each allegation in Paragraph 17 of the Counterclaims.
14
                                          FACTS
15
           18.    The Nike Agreement is a written document that speaks for itself.
16

17   Plaintiff refers to the Nike Agreement for its contents. To the extent a further
18
     response is required, Plaintiff denies each allegation of Paragraph 18 of the
19
     Counterclaims, except admits that he entered into the Nike Agreement on
20

21   October 26, 2011.
22
           19.    Plaintiff denies each allegation of Paragraph 19 except admits that
23
     he executed the Nike Agreement. To the extent a further response is required,
24

25   Plaintiff admits that he entered into the Nike Agreement on October 26, 2011.
26
     Otherwise denied.
27

28
                                               4

                                                                    Case No. 3:19-cv-01035-BAS-BGS
                                                            PLAINTIFF’S ANSWER TO DEFENDANT’S
                                                                                  COUNTERCLAIMS
       Case 3:19-cv-01586-MO     Document 26       Filed 08/28/19   Page 5 of 19



1          20.    The Nike Agreement is a written document that speaks for itself.
2
     Plaintiff refers to the Nike Agreement for its contents. To the extent a further
3

4    response is required, Plaintiff denies the allegations of Paragraph 20 of the

5    Counterclaims except admits that the Nike Agreement states that it would be
6
     effective as of October 1, 2011.
7

8          21.    Plaintiff admits the allegations in Paragraph 21 of the
9    Counterclaims.
10
           22.    The Nike Agreement is a written document that speaks for itself.
11

12   Plaintiff refers to the Nike Agreement for its contents. To the extent a further
13
     response is required, Plaintiff admits that a document entitled “NIKE Standard
14
     Terms & Conditions” was attached to the Nike Agreement.
15

16         23.    The Nike Agreement is a written document that speaks for itself.
17
     Plaintiff refers to the Nike Agreement for its contents.
18
           24.    The Nike Agreement is a written document that speaks for itself.
19

20   Plaintiff refers to the Nike Agreement for its contents.
21
           25.    The Nike Agreement is a written document that speaks for itself.
22
     Plaintiff refers to the Nike Agreement for its contents.
23

24         26.    Plaintiff admits the allegations of Paragraph 26 of the
25
     Counterclaims.
26

27

28
                                               5

                                                                    Case No. 3:19-cv-01035-BAS-BGS
                                                            PLAINTIFF’S ANSWER TO DEFENDANT’S
                                                                                  COUNTERCLAIMS
       Case 3:19-cv-01586-MO     Document 26     Filed 08/28/19   Page 6 of 19



1          27.    Plaintiff denies the allegations in Paragraph 27 of the Counterclaims,
2
     except admits that during the term of the Nike Agreement, NIKE submitted to
3

4    Leonard proposed designs.

5          28.    Plaintiff denies the allegations in Paragraph 28 of the Counterclaims.
6
           29.    Plaintiff admits the allegations in Paragraph 29 of the
7

8    Counterclaims.
9          30.    Plaintiff does not have sufficient knowledge or information to form
10
     a belief about the truth of the allegations in Paragraph 30 of the Counterclaims
11

12   and denies the allegations on that basis.
13
           31.    The Nike Agreement is a written document that speaks for itself.
14
     Plaintiff refers to the Nike Agreement for its contents.
15

16         32.    The Nike Agreement is a written document that speaks for itself.
17
     Plaintiff refers to the Nike Agreement for its contents.
18
           33.    Plaintiff denies the allegations in Paragraph 33 of the Counterclaims.
19

20         34.    The article originally entitled “Kawhi Leonard Says ‘The Claw’
21
     Logo Was His Idea” is a written document that speaks for itself. Plaintiff refers
22
     to that document for its contents. To the extent a response is required, Plaintiff
23

24   denies each allegation in Paragraph 34 of the Counterclaims.
25
           35.    Plaintiff denies each allegation in Paragraph 35 of the
26
     Counterclaims, except Plaintiff admits upon information and belief that
27

28   Defendant filed a copyright application for
                                              6 the Leonard Logo.

                                                                   Case No. 3:19-cv-01035-BAS-BGS
                                                           PLAINTIFF’S ANSWER TO DEFENDANT’S
                                                                                 COUNTERCLAIMS
       Case 3:19-cv-01586-MO      Document 26       Filed 08/28/19   Page 7 of 19



1          36.    Plaintiff denies each allegation in Paragraph 36 of the
2
     Counterclaims.
3

4          37.    Plaintiff denies the allegations in Paragraph 37 of the Counterclaims,

5    except Plaintiff admits that Plaintiff filed a U.S. federal trade mark application
6
     for the Leonard Logo on or about November 7, 2017, which ultimately issued as
7

8    Registration No. 5,608,427 on or around November 18, 2019.
9          38.    The term “directed to” in Paragraph 38 of the Counterclaims is
10
     ambiguous, thereby rendering Plaintiff incapable of answering this allegation.
11

12   Plaintiff refers to US trademark Registration No. 5,608,427 for its contents.
13
           39.    The Statement of Use referred to in Paragraph 39 of the
14
     Counterclaims is a publicly available document and Plaintiff refers to that
15

16   document for its contents.
17
           40.    Plaintiff admits the allegations in Paragraph 40 of the
18
     Counterclaims.
19

20         41.    Plaintiff denies each allegation in Paragraph 41 of the
21
     Counterclaims, except admits that the same design appears in the Leonard
22
     Registration and the Claw Design reproduced in Paragraph 28 of the
23

24   Counterclaims.
25
           42.    Plaintiff denies each allegation in Paragraph 42 of the
26
     Counterclaims.
27

28
                                                7

                                                                     Case No. 3:19-cv-01035-BAS-BGS
                                                             PLAINTIFF’S ANSWER TO DEFENDANT’S
                                                                                   COUNTERCLAIMS
       Case 3:19-cv-01586-MO      Document 26        Filed 08/28/19   Page 8 of 19



1          43.    Plaintiff lacks sufficient knowledge or information to form a belief
2
     about the truth of the allegations in Paragraph 43 of the Counterclaims and denies
3

4    the allegations of Paragraph 43 on that basis.

5          44.    Plaintiff denies the allegations of Paragraph 44 of the
6
     Counterclaims, except admits that Defendant notified him in or about December
7

8    2018 that it believed that Plaintiff’s use of the Leonard Logo violated the Nike
9    Agreement.
10
           45.    Plaintiff denies each allegation of Paragraph 45 of the
11

12   Counterclaims, except admits that he filed his Complaint on June 3, 2019, and
13
     refers to the Complaint for its contents.
14
           46.    Plaintiff denies each allegation of Paragraph 46 of the
15

16   Counterclaims on the basis that the Complaint speaks for itself. Plaintiff refers to
17
     the Complaint for its contents.
18
           47.    Plaintiff denies each allegation in Paragraph 47 of the
19

20   Counterclaims.
21                ANSWER TO DEFENDANT’S FIRST CLAIM FOR RELIEF
22
           48.    In answer to the allegations in Paragraph 48 of the Counterclaims,
23

24
     Plaintiff realleges each admission, averment and denial set forth herein above in

25   response to Paragraphs 1-47 of the Counterclaims.
26
           49.    Plaintiff avers that Paragraph 49 of the Counterclaims contains a
27

28
     legal conclusion for which no response is required.
                                                 8

                                                                      Case No. 3:19-cv-01035-BAS-BGS
                                                              PLAINTIFF’S ANSWER TO DEFENDANT’S
                                                                                    COUNTERCLAIMS
       Case 3:19-cv-01586-MO      Document 26       Filed 08/28/19   Page 9 of 19



1            50.   Plaintiff denies each allegation of Paragraph 50 of the
2
     Counterclaims, except admits that the US Copyright Office issued a copyright
3

4    registration no. VA0002097900 to Defendant.

5            51.   The Nike Agreement is a written contract that speaks for itself.
6
     Plaintiff refers to the Nike Agreement for its contents. To the extent a response
7

8    is required, Plaintiff denies the allegations in Paragraph 51 of the Counterclaims.
9            52.   Plaintiff denies each allegation of Paragraph 52 of the
10
     Counterclaims.
11

12           53.   Plaintiff avers that Paragraph 53 of the Counterclaims contains legal
13
     conclusions to which no response is required. To the extent Paragraph 53 alleges
14
     facts, Plaintiff denies each such factual allegation in that Paragraph.
15

16           54.   Plaintiff avers that Paragraph 54 of the Counterclaims contains legal
17
     conclusions to which no response is required. To the extent Paragraph 54 alleges
18
     facts, Plaintiff denies each such factual allegation in that Paragraph..
19

20           55.   Plaintiff denies each allegation of Paragraph 55 of the
21
     Counterclaims, and further alleges that Plaintiff is the author of the Leonard
22
     Logo.
23

24           56.   Plaintiff lacks sufficient knowledge or information to form a belief
25
     as to the allegations of Paragraph 56, and further avers that Nike has no
26
     ownership rights in or to the Leonard Logo.
27

28
                                                9

                                                                     Case No. 3:19-cv-01035-BAS-BGS
                                                             PLAINTIFF’S ANSWER TO DEFENDANT’S
                                                                                   COUNTERCLAIMS
      Case 3:19-cv-01586-MO      Document 26     Filed 08/28/19   Page 10 of 19



1                ANSWER TO DEFENDANT’S SECOND CLAIM FOR RELIEF
2
           57.    In answer to the allegations in Paragraph 57 of the Counterclaim,
3
     Plaintiff realleges each admission, averment and denial set forth herein above in
4

5    response to Paragraphs 1-56 of the Counterclaims.
6
           58.    Plaintiff avers that Paragraph 58 of the Counterclaims contains legal
7
     conclusions for which is no answer is required.
8

9          59.    Plaintiff denies each allegation of Paragraph 59 of the
10
     Counterclaims, except admits that the U.S. Copyright Office registered
11
     Registration No. VA0002097900 to Nike.
12

13         60.    Plaintiff denies each allegation of Paragraph 60 of the
14
     Counterclaims.
15

16
           61.    Plaintiff denies each allegation of Paragraph 61 of the

17   Counterclaims.
18
           62.    Plaintiff avers that Paragraph 62 of the Counterclaims contains legal
19

20
     conclusions for which no response is required. To the extent Paragraph 62 of the

21   Counterclaims contains factual allegations, Plaintiff denies each such allegation.
22
           63.    Plaintiff avers that Paragraph 63 contains legal conclusions which
23

24
     for no response is required. To the extent Paragraph 63 contains factual

25   allegations, Plaintiff denies each allegation of Paragraph 63 of the Counterclaims
26
     except admits to receiving a letter from Defendant, and refers to that letter for its
27

28
     contents.
                                               10

                                                                    Case No. 3:19-cv-01035-BAS-BGS
                                                            PLAINTIFF’S ANSWER TO DEFENDANT’S
                                                                                  COUNTERCLAIMS
      Case 3:19-cv-01586-MO     Document 26     Filed 08/28/19   Page 11 of 19



1          64.    Plaintiff avers that Paragraph 64 of the Counterclaims contains legal
2
     conclusions for which no response is required. To the extent Paragraph 64 of the
3

4    Counterclaims contains factual allegations, Plaintiff denies each such allegation.

5          65.    Plaintiff avers that Paragraph 65 of the Counterclaims contains legal
6
     conclusions for which no response is required. To the extent Paragraph 65 of the
7

8    Counterclaims contains factual allegations, Plaintiff denies each such allegation.
9          66.    Plaintiff admits the allegations of Paragraph 66 of the
10
     Counterclaims.
11

12         ANSWER TO DEFENDANTS’ THIRD CLAIM FOR RELIEF
13
           67.    In answer to the allegations in Paragraph 67 of the Counterclaim,
14
     Plaintiff realleges each admission, averment and denial set forth herein above in
15

16   response to Paragraphs 1-66 of the Counterclaims.
17
           68.    The Nike Agreement is a written contract that speaks for itself.
18
     Plaintiff refers to the Nike Agreement for its contents. To the extent a response
19

20   is required, Plaintiff denies each allegation in Paragraph 68 of the Counterclaims.
21
           69.    Plaintiff denies the allegations of Paragraph 69 of the
22
     Counterclaims, except admits that, on or about April 14, 2014, Plaintiff provided
23

24   Defendant with the Leonard Logo. Plaintiff further avers that Leonard created
25
     the Leonard Logo prior to the initial term of the Nike Agreement and while
26
     attending SDSU.
27

28
                                              11

                                                                  Case No. 3:19-cv-01035-BAS-BGS
                                                          PLAINTIFF’S ANSWER TO DEFENDANT’S
                                                                                COUNTERCLAIMS
      Case 3:19-cv-01586-MO      Document 26     Filed 08/28/19   Page 12 of 19



1            70.   To the extent Paragraph 70 of the Counterclaims refers to interview
2
     statements, those statements are written documents that speak for themselves.
3

4    Plaintiff refers to those documents for their contents. To the extent a response is

5    required, Plaintiff denies each allegation in Paragraph 70 of the Counterclaim.
6
             71.   Plaintiff denies the allegations of Paragraph 71 of the
7

8    Counterclaims, except admits that he filed an application with the U.S. Copyright
9    Office to register his Leonard Logo.
10
             72.   Plaintiff avers that Paragraph 72 of the Counterclaims contains legal
11

12   conclusions for which no response is required. To the extent Paragraph 72 of the
13
     Counterclaims contains factual allegations, Plaintiff denies each such allegation.
14
             ANSWER TO DEFENDANT’S FOURTH CLAIM FOR RELIEF
15

16           73.   In answer to the allegations in Paragraph 73 of the Counterclaim,
17
     Plaintiff realleges each admission, averment and denial set forth herein above in
18
     response to Paragraphs 1-72 of the Counterclaims.
19

20           74.   The Nike Agreement is a written contract that speaks for itself.
21
     Plaintiff refers to the Nike Agreement for its contents. To the extent a response
22
     is required, Plaintiff denies each allegation of Paragraph 74 of the Counterclaims,
23

24   except admits that he entered into the Nike Agreement on or about October 26,
25
     2011.
26

27

28
                                               12

                                                                   Case No. 3:19-cv-01035-BAS-BGS
                                                           PLAINTIFF’S ANSWER TO DEFENDANT’S
                                                                                 COUNTERCLAIMS
      Case 3:19-cv-01586-MO      Document 26    Filed 08/28/19   Page 13 of 19



1          75.    Plaintiff avers that Paragraph 75 of the Counterclaims asserts legal
2
     conclusions for which no response is required. To the extent Paragraph 72 of the
3

4    Counterclaims contains factual allegations, Plaintiff denies each such allegation.

5          76.    Plaintiff avers that Paragraph 76 of the Counterclaims asserts legal
6
     conclusions for which no response is required. To the extent Paragraph 72 of the
7

8    Counterclaims contains factual allegations, Plaintiff denies each such allegation
9          77.    Plaintiff avers that Paragraph 77 of the Counterclaims asserts legal
10
     conclusions for which no response is required. To the extent Paragraph 77 of the
11

12   Counterclaims contains factual allegations, Plaintiff denies each such allegation.
13
           78.    Plaintiff avers that Paragraph 78 of the Counterclaims asserts legal
14
     conclusions for which no response is required. To the extent Paragraph 78 of the
15

16   Counterclaims contains factual allegations, Plaintiff denies each such allegation.
17
           79.    Plaintiff avers that Paragraph 79 of the Counterclaims asserts legal
18
     conclusions for which no response is required. To the extent Paragraph 79 of the
19

20   Counterclaims contains factual allegations, Plaintiff denies each such allegation.
21
            ANSWER TO DEFENDANT’S FIFTH CLAIM FOR RELIEF.
22
           80.    In answer to the allegations in Paragraph 80 of the Counterclaim,
23

24   Plaintiff realleges each admission, averment and denial set forth herein above in
25
     response to Paragraphs 1-79 of the Counterclaims.
26
           81.    The Nike Agreement is a written contract that speaks for itself.
27

28   Plaintiff refers to the Nike Agreement for13its contents. To the extent a response

                                                                  Case No. 3:19-cv-01035-BAS-BGS
                                                          PLAINTIFF’S ANSWER TO DEFENDANT’S
                                                                                COUNTERCLAIMS
      Case 3:19-cv-01586-MO      Document 26    Filed 08/28/19   Page 14 of 19



1    is required, Plaintiff denies each allegation of Paragraph 81 of the Counterclaims,
2
     except admits that he entered into the Nike Agreement on October 26, 2011.
3

4          82.    Plaintiff avers that Paragraph 82 asserts legal conclusions for which

5    no response is required.
6
           83.    Plaintiff avers that Paragraph 83 asserts legal conclusions for which
7

8    no response is required. To the extent a response is required, Plaintiff denies
9    each allegation of Paragraph 83 of the Counterclaims.
10
           84.    Plaintiff avers that Paragraph 84 asserts legal conclusions for which
11

12   no response is required. To the extent a response is required, Plaintiff denies
13
     each allegation of Paragraph 84 of the Counterclaims.
14
           85.    Plaintiff avers that Paragraph 85 of the Counterclaims asserts a legal
15

16   conclusion for which no response is required. To the extent a response is
17
     required, Plaintiff denies each allegation of Paragraph 85 of the Counterclaims.
18
           86.    Plaintiff avers that Paragraph 86 of the Counterclaims asserts legal
19

20   conclusions for which no response is required. To the extent a response is
21
     required, Plaintiff denies each allegation of Paragraph 86 of the Counterclaims.
22
            ANSWER TO DEFENDANT’S SIXTH CLAIM FOR RELIEF
23

24         87.    In answer to the allegations in Paragraph 87 of the Counterclaim,
25
     Plaintiff re alleges each admission, averment and denial set forth herein above in
26
     response to Paragraphs 1-86 of the Counterclaims.
27

28
                                               14

                                                                  Case No. 3:19-cv-01035-BAS-BGS
                                                          PLAINTIFF’S ANSWER TO DEFENDANT’S
                                                                                COUNTERCLAIMS
      Case 3:19-cv-01586-MO      Document 26    Filed 08/28/19   Page 15 of 19



1          88.    The Nike Agreement is a written contract that speaks for itself.
2
     Plaintiff refers to the Nike Agreement for its contents. To the extent a response
3

4    is required, Plaintiff denies each allegation of Paragraph 88 of the Counterclaims,

5    except admits that he entered into the Nike Agreement on October 26, 2011.
6
           89.    Plaintiff avers that Paragraph 89 asserts legal conclusions for which
7

8    no response is required.
9          90.    Plaintiff avers that Paragraph 90 asserts legal conclusions for which
10
     no response is required. To the extent a response is required, Plaintiff denies
11

12   each allegation of Paragraph 90 of the Counterclaims.
13
           91.    Plaintiff avers that Paragraph 91 asserts legal conclusions for which
14
     no response is required. To the extent a response is required, Plaintiff denies
15

16   each allegation of Paragraph 91 of the Counterclaims.
17
           92.    Plaintiff avers that Paragraph 92 asserts legal conclusions for which
18
     no response is required. To the extent a response is required, Plaintiff denies
19

20   each allegation of Paragraph 92 of the Counterclaims.
21

22
                                   GENERAL DENIAL
23

24
                  Except as otherwise expressly admitted in Paragraphs 1 through 92

25   above, Plaintiff denies each and every allegation of Paragraphs 1 through 92 of
26
     the Counterclaims, including, without limitation, the headings and sub-headings
27

28
     contained in the Counterclaims, and specifically deny any liability to Defendant.
                                               15

                                                                  Case No. 3:19-cv-01035-BAS-BGS
                                                          PLAINTIFF’S ANSWER TO DEFENDANT’S
                                                                                COUNTERCLAIMS
      Case 3:19-cv-01586-MO       Document 26      Filed 08/28/19     Page 16 of 19



1                               AFFIRMATIVE DEFENSES
2
            Plaintiff states the following as affirmative defenses without conceding
3

4    that Plaintiff has either burden of pleading or of persuasion as to each of these

5    legal principles.
6
                            FIRST AFFIRMATIVE DEFENSE
7

8                                 (Failure to State a Claim)
9           Defendant’s Counterclaims and each count therein fails to state facts
10
     sufficient to constitute a claim for relief against Plaintiff.
11

12                         SECOND AFFIRMATIVE DEFENSE
13
                                   (Copyright Ownership)
14
            Defendant’s Counterclaims and each count therein fail because Plaintiff,
15

16   not Defendant, is the exclusive owner of the Leonard Logo.
17
                            THIRD AFFIRMATIVE DEFENSE
18
            Defendant has failed to mitigate damages.
19

20                         FOURTH AFFIRMATIVE DEFENSE
21
            Defendant’s Counterclaims are barred by the doctrines of waiver, estoppel
22
     and unclean hands.
23

24                          FIFTH AFFIRMATIVE DEFENSE
25
            Defendant’s Counterclaims are barred by the doctrine of laches and
26
     acquiescence.
27

28
                                                 16

                                                                      Case No. 3:19-cv-01035-BAS-BGS
                                                              PLAINTIFF’S ANSWER TO DEFENDANT’S
                                                                                    COUNTERCLAIMS
      Case 3:19-cv-01586-MO     Document 26     Filed 08/28/19   Page 17 of 19



1                         SIXTH AFFIRMATIVE DEFENSE
2
           Any harm suffered by Defendant is the result of its own conduct and/or
3

4    non-performance.

5                       SEVENTH AFFIRMATIVE DEFENSE
6
           No acts or omissions by the Plaintiff caused any harm to Defendant.
7

8                        EIGHTH AFFIRMATIVE DEFENSE
9          Defendant has not suffered any injury.
10
                               ADDITIONAL DEFENSES
11

12         Plaintiff reserves the right to assert additional defenses based on
13
     information learned or obtained during discovery.
14

15

16                               PRAYER FOR RELIEF
17
           WHEREFORE, Plaintiff respectfully requests that the Court:
18
           (1) Judgment be entered in Plaintiff’s favor as to the entire action, and
19

20   dismiss all Counterclaims by Defendant with prejudice;
21
           (2) Plaintiff be awarded its costs and expenses of suit, including reasonable
22
     attorneys’ fees, incurred in the defense of Defendant’s Counterclaims; and
23

24         (3) Plaintiff be awarded all such other and further relief as deemed just and
25
     proper.
26

27

28
                                              17

                                                                  Case No. 3:19-cv-01035-BAS-BGS
                                                          PLAINTIFF’S ANSWER TO DEFENDANT’S
                                                                                COUNTERCLAIMS
      Case 3:19-cv-01586-MO   Document 26    Filed 08/28/19   Page 18 of 19



1    Dated: August 28, 2019            SULLIVAN & WORCESTER, LLP
2
                                       By: /s/Peter R. Ginsberg
3
                                       Peter R. Ginsberg
4                                      prginsberg@sullivanlaw.com
                                       Mitchell C. Stein (admitted pro hac vice)
5
                                       mstein@sullivanlaw.com
6                                      1633 Broadway
                                       New York, NY 10019
7                                      Tel: 212.660.3000
                                       Fax: 212.660.3001
8

9                                      Nathaniel R.B. Koslof (admitted pro hac
                                       vice)
10                                     nkoslof@sullivanlaw.com
                                       One Post Office Square
11                                     Boston, MA 02109
                                       Tel.: 617.338.2800
12                                     Fax.: 713.338.2880
13                                     -and-
14
                                       DUCKOR SPALDING METZGER &
15                                     WYNNE
16                                     A Law Corporation

17                                     By: /s/Scott L. Metzger
18                                     Scott L. Metzger
                                       metzger@dsmwlaw.com
19                                     3043 4th Avenue
                                       San Diego, CA 92103
20                                     Tel.: 619.209.3000
                                       Fax: 619.209.3043
21
                                       William Patrick Keith
22                                     keith@dsmw.com
                                       101 W. Broadway, Suite 1700
23                                     San Diego, CA 92101
                                       Tel.: 619.209.3000
24                                     Fax: 619.209.3042
25
                                       Attorneys for Plaintiff Kawhi Leonard
26

27

28
                                            18

                                                               Case No. 3:19-cv-01035-BAS-BGS
                                                       PLAINTIFF’S ANSWER TO DEFENDANT’S
                                                                             COUNTERCLAIMS
      Case 3:19-cv-01586-MO          Document 26       Filed 08/28/19      Page 19 of 19



1                                         Certificate of Service
2    I hereby certify that this document filed through the ECF system will be sent electronically to
     the registered participants as identified on the Notice of Electronic Filing (NEF) and paper
3
     copies will be sent to those indicated as non registered participants on August 28, 2019.
4
                                                                   /s/ Peter R. Ginsberg
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     19

                                                                            Case No. 3:19-cv-01035-BAS-BGS
                                                                    PLAINTIFF’S ANSWER TO DEFENDANT’S
                                                                                          COUNTERCLAIMS
